— Appeal by the defendant from a judgment of the County Court, Suffolk County (Iliou, J.), rendered November 22, 2011, convicting him of criminal sale of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court abused its discretion in denying his request to adjourn the sentencing so he could be near his family for the holidays. Inasmuch as the relief the defendant seeks — vacatur of the sentence and remittal for resentencing — could not provide any meaningful relief even were the claim to have merit, the issue is academic (see People v Fakhoury, 103 AD3d 664 [2013]; People v Griffin, 93 AD3d 807, 807 [2012]; People v Sacco, 44 AD3d 1076, 1077 [2007]; People v Washington, 108 AD2d 943, 943 [1985]). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur.